

116 HR 5266 IH: To establish a research security training requirement for Federal research grant personnel, and for other purposes.
U.S. House of Representatives
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5266IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2021Mr. Waltz (for himself and Mr. Lucas) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo establish a research security training requirement for Federal research grant personnel, and for other purposes.1.Research security training requirement for Federal research grant personnel(a)Annual training requirementDrawing on stakeholder input, not later than 12 months after the date of the enactment of this Act, each Federal research agency shall establish a requirement that, as part of an application for a research and development award from the agency—(1)each covered individual listed on the application for a research and development award certify that they have completed research security training that meets the guidelines developed under subsection (b) within one year of the application; and(2)each institution of higher education or other organization applying for such an award certify that each covered individual who is employed by the institution or organization and listed on the application has been made aware of the requirement under this subsection.(b)Training guidelinesThe Director of the Office of Science and Technology Policy, acting through the National Science and Technology Council and in accordance with the authority provided under section 1746(a) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 42 U.S.C. 6601 note), shall develop guidelines for institutions of higher education and other organizations receiving Federal research and development funds to use in developing their own training programs to address the unique needs, challenges, and risk profiles of such institutions, including adoption of training modules developed under subsection (c).(c)Security training modules(1)In generalNot later than 90 days after the date of the enactment of this Act, the Director of the Office of Science and Technology Policy in coordination with the Director of the National Science Foundation and the Director of the National Institute of Health, and in consultation with other relevant Federal research agencies, shall enter into an agreement or contract with a qualified entity for the development of online research security training modules for the research community, including modules focused on international collaboration and international travel, foreign interference, and rules for proper use of funds, disclosure, conflict of commitment, and conflict of interest.(2)Stakeholder inputPrior to entering into the agreement under paragraph (1), the Director of the Office of Science and Technology Policy shall seek input from academic, private sector, intelligence, and law enforcement stakeholders regarding the scope and content of training modules, including the diversity of needs across institutions of higher education and other awardees of different sizes and types, and recommendations for minimizing administrative burden on institutions of higher education and researchers.(3)DevelopmentThe Director of the Office of Science and Technology Policy shall ensure that the entity identified in paragraph (1)—(A)develops modules that can be adapted and utilized across Federal science agencies; and(B)develops and implements a plan for regularly updating the modules as needed.(d)ConsistencyThe Director of the Office of Science and Technology Policy shall ensure that the training requirements issued by Federal research agencies under subsection (a) are consistent.(e)DefinitionsIn this section:(1)The term covered individual means an individual who—(A)contributes in a substantive, meaningful way to the scientific development or execution of a research and development project proposed to be carried out with a research and development award from a Federal research agency; and(B)is designated as a covered individual by the Federal research agency concerned.(2)The term Federal research agency means any Federal agency with an annual extramural research expenditure of over $100,000,000.(3)The term research and development award means support provided to an individual or entity by a Federal research agency to carry out research and development activities, which may include support in the form of a grant, contract, cooperative agreement, or other such transaction. The term does not include a grant, contract, agreement or other transaction for the procurement of goods or services to meet the administrative needs of a Federal research agency.